IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTHONY KEEL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-5429

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 9, 2015.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Anthony Keel, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Giselle Denise Lylen, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, ROWE, and OSTERHAUS, JJ., CONCUR.